Title: To Thomas Jefferson from Henry Huntington, 10 October 1808
From: Huntington, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     New Haven 10. Oct. 1808.
                  
                  Alike concerned to avoid the doing or omitting to do, any act incompatible with Good faith to the Government, or required by sincere respect & Attachment to the person & Character of the President, I solicit, once more his Attention to the subject, mentioned in my letter some days since, of which I preserved no Copy, and in which I fear expressions may have escaped me, which a Calmer view of the Case, would have surpressed.—
                  Mr Edwards the district Judge, made a representation to Mr Gallatin, the particulars of which I have not yet Assertained, other than that it was very unfavorable to my reputation, & made for the purpose of procuring my removal from the office of district Attorney.—
                  As I am not Conscious of anything in my Official Conduct, which, (when viewed correctly, in connection with circumstances under which I have been Compelled to act,) can be alledged or Considered as cause of removal,
                  And Knowing that a state of things has existed here, painful to the Government, & disgusting to Consistent republicans, and which was neither produced by me or, for a time, subject to my controul,—with these impressions—I do humbly solicit inquiry, before any decisive step, is taken on a question affecting everything valuable to me.—
                  To the officers of the General Government in this district & to the whole body of respectable republicans, in the State, I beg leave to refer, for facts, respecting my Private & Official Character and Conduct, so far, as Charges against me, may in the Opinion of the President make such inquiry, proper.—
                  In my reference to sources of Correct information I shall be permitted to Except, the Judge, who is my accuser—and the other Subordinate officers of the Court.—
                  Confidently relying on the result of inquiry—I shall Chearfully submit to any decission thereon, which the President is eventually pleased to make.— 
                  And have the Honor to be, with great Respect & Sincerity your Obidient Servant
                  
                     Hen huntington
                     
                  
               